65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Wayne A. DUBRUL, Appellant,v.Shirley S. CHATER, Commissioner of Social Security, Appellee.
No. 94-3532.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 19, 1995.Filed:  Sept. 5, 1995.

Before ARNOLD, Chief Judge, FAGG, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Wayne A. Dubrul appeals the district court's order upholding the Secretary's denial of Dubrul's application for disability insurance benefits.  For reversal, Dubrul argues the Secretary's decision is not supported by substantial evidence.  Dubrul also argues the Administrative Law Judge failed to recognize one of Dubrul's impairments, failed fully and fairly to develop the record, failed properly to consider Dubrul's subjective complaints, and failed to submit a proper hypothetical question about Dubrul's condition to the vocational expert.


2
Having considered all of Dubrul's arguments, we conclude the appeal lacks merit.  No error of law appears, and the decision of the Secretary denying disability benefits is supported by substantial evidence in the record as a whole.  The district court upheld the Secretary in a careful, thorough memorandum opinion which we find to be dispositive of the issues presented by this appeal.  The district court order is affirmed.  See 8th Cir.  R. 47B.